LEMMON, Justice.
This is a medical malpractice action. The issue is whether La.R.S. 9:5628, which sets an outside limit of three years on the applicability of the doctrine of contra non va-lentem agere nulla currit praescriptio in medical malpractice cases, may be used to bar an action which is based on an act or omission that occurred before September 12, 1975, the effective date of the statute.
On June 23, 1975, a tubal ligation was performed upon plaintiff at Charity Hospital in New Orleans by an unknown doctor. Plaintiff was informed that the surgery was a success and that she was sterile. On January 18, 1984, however, plaintiff suffered severe pain and internal bleeding from a tubular pregnancy. Within a year of discovery of this condition, plaintiff filed this suit, alleging that the tubal ligation had been negligently performed.
Defendants filed an exception of prescription pursuant to R.S. 9:5628, which requires all medical malpractice claims to be filed within three years of the alleged act or omission. The trial court overruled the exception of prescription, and the court of appeal denied defendants’ application for supervisory writs. We granted certiorari. 497 So.2d 1005 (La.1986).
For the reasons assigned in Maltby v. Gauthier, 506 So.2d 1190 (La.1987), the judgment of the trial court overruling the exception of prescription is affirmed.